Phelps, J.
The demurrer in this case raises the question of the sufficiency of the replication to the return of the respondent, and involves the construction of section 10 of the act of 1874, entitled “ An act in addition to and in alteration of an act relating to electors and elections.” Acts of 1874, chap. 91.
This section relates exclusively to the appointment, and prescribes the duties, of those who shall be designated to tend the ballot boxes in the respective towns, and to the appointment of moderators. The last named officers are appointed by the selectmen for both electors’ and town meetings, but the provision with respect to box-tenders is limited to electors’ meetings. The appointment of them is required to be made by the registrars, whose duties relate only to matters connected with, electors’ meetings, and they are prohibited from placing in charge of the ballot box any person known to be a candidate to be voted for at any such meeting, and the votes cast for any candidate having been placed in charge of the box are to be declared void.
*168In liis replication the relator alleges that the respondent, while a candidate for selectman in the town of North Stonington, acted as moderator of the town meeting and took charge of the ballot box provided for the reception of votes, and that while in charge of the ballot box votes were given in for him and afterwards counted, by which he was declared to be elected, and by virtue of which election he assumes to exercise the duties of said office.
To have made void the votes cast for the respondent and invalidate his election, it should have appeared in the replication that the meeting at which he was a candidate and had charge of the ballot box was an electors’ meeting, and as the contrary appears the demurrer should have been sustained.
There is error in the judgment complained of.
In this opinion the other judges concurred; except Foster, J., who dissented.